 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DARON MICHAEL OLIVER,                             No. 2:18-CV-1809-KJM-DMC
12                       Plaintiff,
13           v.                                         ORDER
14    DUANE SHELTON, et al.,
15                       Defendants.
16

17                  Plaintiff, who is proceeding pro se, brings this civil action. No opposition to the

18   pending motion has been filed. Therefore, pursuant to Eastern District of California Local Rule

19   230(c), the hearing scheduled for November 20, 2019, at 10:00 a.m. before the undersigned in

20   Redding, California, is hereby taken off calendar and the matter is submitted on the record and

21   briefs without oral argument.

22                  IT IS SO ORDERED.

23

24   Dated: November 18, 2019
                                                           ____________________________________
25                                                         DENNIS M. COTA
26                                                         UNITED STATES MAGISTRATE JUDGE

27

28
                                                       1
